Case 6:21-cv-00123-ACC-DCI Document 25 Filed 08/26/21 Page 1 of 2 PageID 199




                       UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DON RINEHULS and JUDITH
RINEHULS,

                   Plaintiffs,

v.                                               Case No. 6:21-cv-123-ACC-DCI

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                   Defendant.


                                    ORDER

      This cause is before the Court on the Motion for Attorney Fees (Doc. 20) filed

by Holiday Inn Club Vacations (“HICV”) on March 22, 2021.

      The United States Magistrate Judge has submitted a report recommending that

the Motion be GRANTED. (Doc. 24).

      After an independent de novo review of the record in this matter, and noting

that no objections were timely filed, the Court agrees entirely with the findings of

fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.    The Report and Recommendation filed August 9, 2021 (Doc. 24) is

ADOPTED and CONFIRMED and made a part of this Order.
Case 6:21-cv-00123-ACC-DCI Document 25 Filed 08/26/21 Page 2 of 2 PageID 200




      2.     The Motion for Attorney Fees (Doc. 20) is hereby GRANTED to the

extent that HICV is entitled to its attorney fees and costs in this action pursuant to

the settlement agreement.

      3.     HICV is permitted 14 days to file a motion seeking quantification of

that amount if the parties cannot agree amongst themselves as to the appropriate

amount.

      DONE and ORDERED in Orlando, Florida on August 25, 2021.




Copies furnished to:

Counsel of Record




                                         -2-
